TO BE PUBLISHED




                                    2005-SC-000943-KB
                                                                    11

  JEFFREY C. MCKENZIE                                                            MOVANT


                                   IN SUPREME COURT


 KENTUCKY BAR ASSOCIATION                                                   RESPONDENT


                                  OPIN ION AND ORDER


        In an Opinion and Order entered February 23, 2006, this Court ordered that

 Jeffrey C. McKenzie, whose KBA no. is 88061 ; and last known bar roster address is

 3961 Old Ky 17, RR 3, Fort Mitchell, Kentucky,'41017, was suspended from the

 practice of law until March 28, 2008, with 120 days to serve and the remainder probated

on the conditions that he : (1) abide by all the conditions of supervision by the Kentucky

Lawyer Assistance Program (KYLAP) as set forth in the "Supervision Agreement"

entered into on October 14, 2005; and (2) comply with all the terms of the "Program

Agreement" entered into with the Kentucky Board of Nursing, by and through the

Kentucky Alternative Recovery Effort (KARE) for Nurses, on March 28, 2003. Both

agreements required that he abstain from the use of drugs.

       On November 14, 2006, the KBA filed a motion advising this Court that

McKenzie has failed to comply with this Court's Order by (1) not reporting to the KYLAP

Director on a monthly basis; (2) not abiding by the KYLAP and KARE agreements ;
(3) refusing to take a random drug test requested by the KYLAP Director ; and (4) failing

a random drug test, which he took at the direction of KARE. In support of its motion,

the KBA attached an affidavit from the KYLAP Director, C . Houston Ebert, which details

specific instances of McKenzie's non-compliance.

       After being advised by the KBA that McKenzie had failed to comply with this

Court's Opinion and Order entered February 23, 2006, we issued a Show Cause Order

on January 25, 2007, providing McKenzie thirty (30) days to show cause why his

probation should not be revoked and the remainder of his suspension imposed .

McKenzie has not replied . Accordingly, upon motion of the KBA, it is hereby ordered

that Jeffrey C. McKenzie is suspended from the practice of law in the Commonwealth of

Kentucky, effective the date of this order, until March 28, 2008, and thereafter until

reinstated as provided by SCR 3.510 .

      All sitting . All concur.

       Entered April 19, 2007.